*485ORDER
This is an appeal from an order of the circuit court granting the Guardian ad Litem’s request to intervene. In our opinion, this order is not immediately appealable.
The right to appeal in this case is controlled by S.C.Code Ann. § 14-3-330 (1976 and Supp.1993). Only two of its subsections are potentially applicable to this matter. Under S.C.Code Ann. § 14-3-330(1) (1976), this Court may review any intermediate order that involves the merits of the action. An order involving the merits “must finally determine some substantial matter forming the whole or a part of some cause of action or defense in the case in which the order is entitled.” Knowles v. Standard Savings and Loan Association, 274 S.C. 58, 261 S.E.2d 49 (1979); Henderson v. Wyatt, 8 S.C. 112 (1877).
Further, an interlocutory order that affects a substantial right and in effect determines the action and prevents a judgment from which an appeal may be taken or discontinues the action may be reviewed by this Court. S.C.Code Ann. § 14-3-330(2) (1976).
The order of the circuit court does not fit within either of these subsections. Although this Court has never addressed the question of whether an order granting a request to intervene is directly appealable, we have held that an order making a third party a defendant is not immediately appeal-able. Edgefield County Hospitals Trustees v. Cannon Construction and Supply Co., 273 S.C. 500, 257 S.E.2d 501 (1979). The majority of states that have addressed this issue have held that an order granting a motion to intervene is not immediately appealable. 4 Am. Jur.2d Appeal and Error § 94 *486(1962). We now hold that an order granting a motion to intervene is not immediately appealable.
Accordingly, this appeal is dismissed without prejudice. No costs shall be taxed under Rule 222, SCACR.
IT IS SO ORDERED.